DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 7/15/22 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 8-15 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  
The use of solid gray and/or black shading in Figs. 8-15 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, the term “the first receiving component” lacks antecedent basis in the claim.  
Regarding claim 4, this claim recites “the second side”; but claim 1, from which this claim depends, recites that each of “each of the at least three floating barrier elements comprise: . . . a second side”.  It is therefore unclear whether “the second side” in claim 4 refers to the “second side” of the first floating barrier element, the “second side” of the second floating barrier element, the “second side” of the third floating barrier element, the “second side” of each of the first, second, & third floating barrier elements, or the “second side” of at least one of the first, second, & third floating barrier elements.  Clarification is required.  For examination purposes, the examiner is considering “the second side” in claim 4 to refer to the “second side” of at least one of the first, second, & third floating barrier elements.  
Regarding claim 5, the terms “the receiving component” and “the channel” lacks antecedent basis in the claim.  
Regarding claim 5, this claim recites “the receiving component”; but this claim also recites “a first receiving component” (via the dependence of claim 5 on claim 4), “a second receiving component”, and “a third receiving component”.  It is therefore unclear what component(s) “the receiving component” is referring to.  Clarification is required.  For examination purposes, the examiner is considering “the receiving component” to mean “the [first] receiving component”.  
Regarding claim 6, this claim recites “a second floating barrier element” and “a third floating barrier element”; but claim 1, from which this claim depends, also recites “a second floating barrier element” and “a third floating barrier element”.  It is therefore unclear whether “a second floating barrier element” and “a third floating barrier element” in claim 6 refers to the same component(s) as, or different component(s) than, “a second floating barrier element” and “a third floating barrier element” in claim 1.  Clarification is required.  For examination purposes, the examiner is considering “a second floating barrier element” and “a third floating barrier element” in claim 6 to refer to the same component(s) as “a second floating barrier element” and “a third floating barrier element” in claim 1.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 & 7-8 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11445818.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of both U.S. Patent No. 11445818 and the instant application teach first, second, & third barrier elements; at least four securement components; at least four stabilizing components; and a method of using these parts to create a barrier. Thus, the invention of claims 1-11 in U.S. Patent No. 11445818 is in effect a species of the generic invention of claims 1-2 & 7-8. It has been held that the generic invention is anticipated by the species, see In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993).  Since claims 1-2 & 7-8 are anticipated (fully encompassed) by claims 1-11 of U.S. Patent No. 11445818, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-11. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alberts (5890782).  

    PNG
    media_image1.png
    345
    607
    media_image1.png
    Greyscale

Regarding claim 1, Alberts teaches a barrier system comprising at least three floating barrier elements (18, 20, 22), wherein each of the at least three floating barrier elements comprise: a first surface disposed opposite a second surface (Fig. 1), a first side (A, E, J in Fig. 5 Annotated) disposed opposite a second side (C, G, L), and a third side (B, F, K) disposed opposite a fourth side (D, H, M), wherein a first floating barrier element (20) of the at least three floating barrier elements is affixed between a second floating barrier element (18) of the at least three floating barrier elements and a third floating barrier element (22) of the at least three floating barrier elements such that the third side (F) of the first floating barrier element (20) is perpendicular to the first surface of the second floating barrier element (18) and the fourth side (H) of the first floating barrier element is perpendicular to the first surface of the third floating barrier element (22 - see Fig. 1); at least four securement components (N, P, Q, R) configured to secure the first floating barrier element between the second floating barrier element and the third floating barrier element to form a barrier (Figs. 1 & 5); and at least four stabilizing components (14) configured to stabilize the barrier.  
Regarding claim 7, Alberts teaches a method to create a barrier, the method comprising: placing a first floating barrier element (20) between (Figs. 1 & 5) at least a second floating barrier element (18) and a third floating barrier element (22); securing the first floating barrier element to the second floating barrier element (Fig. 5) via at least two securement components (N, Q); securing the first floating barrier element to the third floating barrier element (Fig. 5) via at least two securement components (P, R) to form a barrier (Fig. 1); and utilizing at least four stabilizing components (14) to stabilize the barrier (Fig. 2).  
Regarding claim 8, Alberts teaches a first floating barrier element (20) that is perpendicular (Fig. 1) to both a second floating barrier element (18) and a third floating barrier element (22).
Claim(s) 1 & 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palmenberg (2240729).  
Regarding claim 1, Palmenberg teaches a barrier system comprising at least three floating barrier elements (AA, BB, CC in Fig. 3 Annotated), wherein each of the at least three floating barrier elements comprise: a first surface disposed opposite a second surface (Fig. 3), a first side (DD, HH, MM) disposed opposite a second side (EE, JJ, NN), and a third side (FF, KK, PP) disposed opposite a fourth side (GG, LL, QQ), wherein a first floating barrier element (AA) of the at least three floating barrier elements is affixed between a second floating barrier element (BB) of the at least three floating barrier elements and a third floating barrier element (CC) of the at least three floating barrier elements such that the third side (FF) of the first floating barrier element (AA) is perpendicular to the first surface of the second floating barrier element (BB) and the fourth side (GG) of the first floating barrier element is perpendicular to the first surface of the third floating barrier element (CC); at least four securement components (RR, SS, TT, VV) configured to secure the first floating barrier element between the second floating barrier element and the third floating barrier element to form a barrier (Fig. 3); and at least four stabilizing components (WW) configured to stabilize the barrier.  

    PNG
    media_image2.png
    406
    639
    media_image2.png
    Greyscale

Regarding claim 7, Palmenberg teaches a method to create a barrier, the method comprising: placing a first floating barrier element (AA) between (Fig. 3) at least a second floating barrier element (BB) and a third floating barrier element (CC); securing the first floating barrier element to the second floating barrier element (Fig. 3) via at least two securement components (RR, SS) securing the first floating barrier element (indirectly) to the third floating barrier element (Fig. 3) via at least two securement components (TT, VV) to form a barrier (Fig. 3); and utilizing at least four stabilizing components (WW) to stabilize the barrier (Fig. 3).  
Regarding claim 8, Palmenberg teaches a first floating barrier element (AA) that is perpendicular (implied by Fig. 3; note that AA is perpendicular to both BB & CC when closed) to both a second floating barrier element (BB) and a third floating barrier element (CC).
Regarding claim 9, Palmenberg teaches placing a first floating barrier element (AA) between a fourth floating barrier element (XX) and a fifth floating barrier element (YY), wherein the second floating barrier element (BB), the third floating barrier element (CC), the fourth floating barrier element (XX), and the fifth floating barrier element (YY) are positioned at an angle (Fig. 3) relative to the first floating barrier element (AA).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Palmenberg (2240729).  Palmenberg teach(es) the structure substantially as claimed, including a barrier system wherein a quantity of the at least three floating barrier elements is five (AA, BB, CC, XX, YY), and wherein the shape and the size of the second floating barrier element (BB), the third floating barrier element (CC), the fourth floating barrier element (XX), and the fifth floating barrier element (YY) differs from the shape and the size of the first floating barrier element (AA) of the at least three floating barrier elements.  Palmenberg fail(s) to teach making the second, third, fourth, & fifth floating barrier elements the same shape and size.  However, altering the shape and size of a component has been held to involve only routine skill in the art (MPEP 2144.04).  It would have been an obvious design consideration to one of ordinary skill in the art to modify the barrier system of Palmenberg, by reshaping & resizing the second, third, fourth, and fifth floating barrier elements with the same shape & size, and reshaping the first floating barrier element correspondingly, in order to accommodate user preferences for a square-shaped casing, and depending on the desired needs of the person constructing the barrier system (e.g., intended use of the barrier system, aesthetic considerations, compactness, ease of manufacture, etc.).  Hence, Palmenberg as modified would teach second (BB), third (CC), fourth (XX), & fifth (YY) floating barrier elements that share a shape and a size.  
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637